Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  155958                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 155958
                                                                    COA: 335992
                                                                    Alpena CC: 09-002662-FC
  THOMAS RICHARD LIGHT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 12, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2018
           d0423
                                                                               Clerk